Citation Nr: 1418227	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Joshua Stone, Agent


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  This matter is before the Board of Veterans Appeals (Board) from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 30 percent rating for PTSD.  In May 2012, the RO increased the Veteran's rating to 50 percent, effective May 13, 2011.  In March 2014, the Veteran was scheduled for a Board videoconference hearing; however, he later cancelled his request.

In addition, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran appeared to indicate that he lost his job due to his PTSD.  See December 2012 statement.  A November 2013 mental disorders evaluation by a private provider notes that the Veteran is unemployed.  As it is unclear whether the Veteran wishes to pursue a claim for a TDIU rating, the Board finds that a remand is appropriate.  Accordingly, for purposes of clarity, this issue is listed on the first page of this decision.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination with regard to his PTSD in July 2011.  Since then, he has submitted several evaluations by private providers, which evaluations have suggested that his PTSD may have worsened.  Under such circumstances, a new examination is warranted.

Additionally, as noted in the introduction, the Board acknowledges the judicial holding in Rice, in which the United States Court of Appeals for Veterans Claims held that a request for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Recent information from the Veteran is to the effect that he is unemployed due to his PTSD.  The TDIU issue has now been raised.  The Board finds that additional development is required with regard to the issue of entitlement to a TDIU rating.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a TDIU application form for his completion, and provide him with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's PTSD and specifically, whether the Veteran's PTSD precludes substantially gainful employment.

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  

3.  When the notice and development requested above has been completed, the case should be readjudicated, to include consideration of TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded opportunity to respond before the case is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



